PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,310,307
Issue Date:  19 Apr 2022
Application No. 16/851,046
Filing or 371(c) Date: 16 Apr 2020
Attorney Docket No.  056516-500102/CON


:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the renewed petition pursuant to 37 C.F.R. 
§ 1.78(c) to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a provisional application, filed on May 9, 2022.   

The renewed petition pursuant to 37 C.F.R. § 1.78(c) is GRANTED.

A petition under 37 C.F.R. § 1.78(c) to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a prior-filed provisional application requires:

The reference required by 35 U.S.C. 119(e) and paragraph (a)(3) of this section to the prior-filed provisional application, unless previously submitted;

the petition fee set forth in § 1.17(m); and,

a statement that the entire delay between the date the benefit claim was due under paragraph (a)(4) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

An original petition pursuant to 37 C.F.R. § 1.78(c) was filed on January 24, 2022 along with, inter alia, the petition fee and the required statement of unintentional delay, and was dismissed via the mailing of a decision on March 7, 2022.   

This application issued into patent number 11,310,307 on April 19, 2022, with the currently requested benefit claim erroneously printed thereon – as such, a certificate of correction is not required.

With this renewed petition, a corrected/updated ADS which contains the required reference has been provided.

Petitioner is advised that this decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior filed application(s) because the petition requirements of 37 C.F.R. § 1.78(c) and the formal requirements for claiming domestic benefit (see MPEP § 211.01 et. seq.) have been met.  This acceptance should not be construed as meaning that any claim in this patent is entitled to the benefit of the prior-filed application(s).  See MPEP § 211.05 for more information regarding entitlement to domestic benefit.  

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.1   


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions


Encl. corrected filing receipt



    
        
            
        
            
    

    
        1 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.